DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The addition of claim 17 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2005/0159549) and further in view of Boutrid et al. (EP 2 878 440) with evidentiary reference Dow (EngageTM Polyolefin Elastomers Product Selection Guide, Aug. 2015).
	Regarding claims 1 and 17, Kendig discloses a multilayered film comprising a sealant layer and at least one additional layer (0075). The sealant layer and additional layer necessarily having top and bottom facial surfaces given they are formed into a layer. Kendig teaches the layers being extruded or laminated together (0073) thus teaching a top surface of the additional layer being in adhering contact with a bottom facial surface of the sealant layer. The sealant layer comprising a composition including a least one ethylene/alkyl (meth)acrylate copolymer and at least one polyolefin (0015). The ethylene copolymer comprising ethylene and methyl acrylate or ethyl acrylate (0017) and having a melt index of from about 0.5 to about 30 g/10 min (0036) and total amount of alkylacrylate (either methyl or ethyl acrylate) in the copolymer is from 5 to 30 wt% based on weight of the copolymer (0018), overlapping the melt index range of 5 to 30 g/10 min in claim 1 and alkylacrylate amount of 5 to 30 wt% in claim 1, and 5 to 22 g/10 min and alkylacrylate amount of 15-25 wt% in claim 17. Kendig further discloses the composition including from about 10 to about 80 wt%, preferably 40 to 80 wt% of the ethylene copolymer and from about 5 to about 60 wt%, preferably 20-60 wt% of the at least on polyolefin (0015-0016), overlapping the claimed ranges of 40 to 90 wt% of copolymer and 10 to 60 wt% of polyolefin elastomer in claim 1 and 60-74 wt% of copolymer and 25-40 wt% of polyolefin elastomer in claim 17.
	While Kendig teaches the polyolefin including polyolefin elastomers (0037), Kendig does not expressly teaches a polyolefin elastomer having a crystallinity of 20% or less, a density of 0.860 to 0.880 g/cm3 (or 0.865-0.875 g/cm3) and a melt index of 1 to 10 g/10 min (or 1 to 6 g/10 min).
	Boutrid, in the analogous field of multilayer packaging films (0007), discloses a multilayer film in which the thermally activatable layer includes a polyolefin polastomer and/or polyolefin elastomer (0009). Boutrid teaches suitable polyolefin elastomers including ENGAGE polyolefin elastomers, including ethylene-octene copolymers: 8842, 8180, 8130, 8137, 5150, 8157, 8100, 8107, 8200, 8207, 8400, 8407, 8452, 8411, 8003, 8401, 8440, 8480, 8450, 8402, 8540 and ethylene-butene copolymers: 7467, 7447, 7270, 7277, 7256 and having a density of 0.857 to 0.910 g/cm3 and melt index of 0.5 to 30 g/10 min (0027), overlapping the claimed density of 0.860 to 0.880 g/cm3 (or 0.865-0.875 g/cm3) and melt index of 1 to 10 g/10 min (or 1 to 6 g/10 min). As evidenced by DOW the total crystallinity of the disclosed ENGAGE polymers overlaps the claimed crystallinity of 20% or less (see Tables 1 or 2).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyolefin of Kendig to include the polyolefin elastomers as taught by Boutrid, to provide the sealant layer with thermal activation property (0009).
	Regarding claim 7, Kendig discloses the composition including an additional polymer (0041 and 0042).
	Regarding claim 9, Kendig teaches treating the film surface by means of corona discharge (0097).
	Regarding claim 10, Kendig further teaches the additional layer comprising a polyolefin (0075). A person of ordinary skill in the art would have found it obvious that a polyolefin includes polyethylene.
	Regarding claim 11, Kendig teaches a three layer multilayer film comprising an outermost structure or abuse layer instant additional layer, inner barrier layer, bulking layer, and/or adhesive layer instant layer B, and innermost layer sealable layer instant layer A (0076). The top facial surface of layer A being a top facial surface of the multilayer film.
	Regarding claim 12, given the top facial surface of the inner layer is adhered to the bottom facial surface of the sealant layer, the additional layer would necessarily be bound to the bottom facial surface of the inner layer.
	Regarding claim 13, Kendig teaches coextruding the layers of the multilayer film (0073).
	Regarding claim 16, Kendig teaches the ethylene methacrylate copolymers having a melt index of from about 0.5 to 30 g/10 min (0036), overlapping the claimed melt index of 15 to 30 g/10 min.
Regarding the overlapping ranges discussed in claims 1 and 16-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kendig in view of Boutrid as applied to claim 1 above, and further in view of Schirmer (US 4,853,287).
	Regarding claim 8, modified Kendig discloses the limitations of claim 1 as discussed above. Kendig does not disclose the sealant layer further comprising ethylene vinyl acetate.
	Schirmer, in the analogous field of food packaging films (column 1, lines 9-14), discloses a sealant layer comprising ethylene vinyl acetate (column 3, lines 60-63).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the sealant layer composition of Kendig to further include ethylene vinyl acetate as taught by Schirmer, as EVA provides a sufficient seal and will achieve a film which is leak proof (column 3, lines 63-65).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig in view of Boutrid as applied to claim 1 above, and further in view of Strilich et al. (US 2011/0086141).
	Regarding claim 14, modified Kendig discloses the limitations of claim 1 as discussed above. Kendig further teaches the multilayer film being incorporated as a lid for food containers (0117) wherein the top facial layer of the sealant layer is sealed to a portion of the food container (0065 and 0117). Kendig does not expressly teach the container being a tray.
	Strilich, in the analogous field of food packaging (0001) discloses a tray (0005). 	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the food container of Kendig to be a tray, as taught by Strilich, as a tray can be sized to receive any shaped food product.
	Regarding claim 15, Strilich teaches the tray being formed from amorphous polyethylene terephthalate (0058).

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Boutrid merely teaches that a polyolefin elastomer increases thermal adhesion of an outer layer which is well known in the art. However, the claimed invention provides better heat seal strength and lower heat seal initiation.
	Boutrid teaches that the polyolefin elastomer is added provide thermal activation to the composition (0009). It is unclear how an increase in thermal adhesion is different from applicant’s argued lower heat seal initiation. Indeed, applicant’s invention films have heat initiation temperatures of 110 to 120oC and Boutrid teaches that the temperature of thermal activation is preferably between 70oC and 140oC (0072).

Applicant argues that Boutrid does not teach or suggest any requirement for the incorporation of a copolymer of methylacrylate or ethylacrylate to achieve a bond, thus Boutrid does not teach the combination of an elastomer with a copolymer of methylacrylate or ethylacrylate. Moreover, Boutrid provides no teaching of an advantage related to selection of a specific type of elastomer for improved performance and thus selection of the claimed elastomer can only be arrived at upon hindsight by of Office.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It must further be noted that to support a conclusion of obviousness it is not required for the prior art to have an express, written motivation. Thus, while Boutrid may not teach the combination of the claimed copolymer and polyolefin, this is not required for obviousness. Boutrid is a teaching reference used to teach a polyolefin elastomer composition. While Boutrid does not disclose all the features of the present claimed invention, as Boutrid is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely Boutrid teaches a composition including polyolefin elastomers having a density of 0.857 to 0.910 g/cm3, melt index of 0.5 to 30 g/10 min (0027), and with evidence from DOW, crystallinity of 20% or less, and in combination with the primary reference, discloses the presently claimed invention. One is motivated to select from the elastomers disclosed in Boutrid to provide thermal activation to the composition (0009).

Lastly, applicant argues that the inventive and experimental data shows unexpected results relative to the cited prior art. Applicant argues that there is no requirement that unexpected results or properties to part of a claim and that it is the combination that is unexpected.
	The examiner respectfully disagrees. As discussed previously, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296. Moreover, it is noted that the evidence relied upon for a showing of unexpected results should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Applicant has argued that the claimed combination of copolymer and specific polyolefin elastomer has superior heat seal strength and lower heat initiation. As discussed above, Boutrid teaches that the polyolefin elastomer is added provide thermal activation to the composition and teaches that the temperature of thermal activation is preferably between 70oC and 140oC (0072). It is unclear how the argued lower heat initiation property is unexpected when Boutrid expressly teaches a low initiation temperature. 
	The prior art does not provide a heat seal strength. However, the provided data to support the argued unexpected heat seal strength with not commensurate in scope with the claimed invention. The claimed polyolefin elastomer recites a crystallinity of 20% or less, density of 0.860-0.880 (or 0.865-0.875) and melt index of 1 to 10 (or 1-6) g/10min. The data provided is not commensurate in scope with the claimed polyolefin elastomer as the examples do not provide evidence across the breadth of the claimed ranges such that a trend can be determined. Moreover, applicants claimed ranges are argued as providing superior/unexpected results without any data anchoring the endpoints such that a determination of criticality can be made. For example, the inventive and comparative examples only go up to a melt index of 5, the crystallinity includes ends points at or near 0 up to 20% however no data is provided at or near either of these ends points, and the density includes end points of 0.860 and 0.880 yet again no data is provided at these end points. While, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range, one of ordinary skill in the art should be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (see MPEP 716.02(d).I.). No such trend can be determined from the provided evidence. Indeed, comparative films 3-5 include a polyolefin elastomer having a crystallinity, density, and melt index within the claimed values as well as achieving a heat initiation temperature of 120oC but do not have a heat seal strength higher than 850 g/25 min. Suggesting that the polyolefin elastomer alone is not solely responsible for achieving the alleged unexpected properties. As with the evidenced provided supporting criticality of the polyolefin elastomer ranges, the data provided for the copolymer or blend of copolymer and elastomer is not commensurate in scope. For example, the examples do not provided data across the claimed amounts of each of the copolymer or elastomer, do not provide data across the claimed range of melt index of the copolymer, or the content of ethyl or methacrylate. Nor can it be seen from the data that these features are not paramount to the alleged unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781